Case: 16-16246   Date Filed: 06/29/2017   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                        No. 16-16246 & 16-17312
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:16-cr-60035-BB-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

KARRLOS JAAMIN KAGERA TYNDALE,

                                                          Defendant-Appellant.

                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                       ________________________

                              (June 29, 2017)

Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 16-16246     Date Filed: 06/29/2017    Page: 2 of 7


       Karrlos Jaamin Kagera Tyndale appeals his convictions and sentences for

making a false statement on a passport application, in violation of 18 U.S.C.

§ 1542, and for aggravated identity theft, in violation of 18 U.S.C. § 1028A. On

appeal, Tyndale argues that there was insufficient evidence to sustain his

convictions and that his sentences were procedurally and substantively

unreasonable.

                                            I.

      We review de novo whether the evidence was sufficient to sustain a criminal

conviction, “viewing the evidence in the light most favorable to the government,

and drawing all reasonable factual inferences in favor of the jury’s verdict.”

United States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009). The evidence will

be sufficient if “a reasonable trier of fact could find that [it] established [the

defendant’s] guilt beyond a reasonable doubt.” Id. at 1285 (internal quotation

marks omitted).

      To convict a defendant for making a false statement in an application for a

U.S. passport, the government must prove that the defendant “willfully and

knowingly ma[de a] false statement in an application for [a U.S.] passport with

[the] intent to induce or secure the issuance of the passport.” See 18 U.S.C.

§ 1542.




                                            2
              Case: 16-16246     Date Filed: 06/29/2017    Page: 3 of 7


      To convict a defendant for aggravated identity theft, the government must

prove the “knowing[] transfer[], possess[ion], or use[], without lawful authority,

[of] a means of identification of another person,” in relation to certain enumerated

felonies. 18 U.S.C. § 1028A(a)(1), (c). A violation of 18 U.S.C. § 1542 is one of

the enumerated felonies. Id. § 1028A(c)(7). “A means of identification can be a

name, social security number, date of birth, or driver’s license number, among

other things.” See United States v. Doe, 661 F.3d 550, 561 (11th Cir. 2011)

(internal quotation marks omitted).

      The Supreme Court has held that “§ 1028A(a)(1) requires the [g]overnment

to show that the defendant knew that the means of identification at issue belonged

to another person.” See Flores-Figueroa v. United States, 556 U.S. 646, 657, 129

S. Ct. 1886, 1894 (2009). We have held that this element of the aggravated

identity theft statute can be satisfied by circumstantial evidence. See United States

v. Holmes, 595 F.3d 1255, 1258 (11th Cir. 2010) (per curiam). In Holmes, we

concluded that there was sufficient evidence that the defendant knew the means of

identification belonged to another person where the defendant used the victim’s

social security card and birth certificate to successfully apply for a passport and

Florida driver’s license and identification card. 595 F.3d at 1256–58. Witnesses

from the Florida DMV and the U.S. Department of State testified that the

identifying information submitted in the applications was subject to verification.


                                           3
              Case: 16-16246     Date Filed: 06/29/2017   Page: 4 of 7


Id. at 1257. Because a reasonable jury could infer that the defendant was aware

that there were verification procedures, the successful approval of the driver’s

license and passport applications was evidence that the defendant knew the social

security card and birth certificate belonged to a real person when she later used

them in connection with the offenses. Id. at 1258.

      Here, there was sufficient evidence to sustain Tyndale’s convictions. The

jury heard testimony during trial that the passport acceptance clerk ensures that the

photographs match the individual presenting the application. The jury was free to

compare the photographs from the fraudulent passport application with Tyndale’s

physical appearance at trial. Based on this circumstantial evidence the jury was

free to conclude that Tyndale submitted the fraudulent passport application. Also,

the jury was free to conclude that Tyndale’s use of the identifying information to

successfully obtain a Florida driver’s license was indicative of his knowledge that

the identifying information belonged to a real person.

                                         II.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. See Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007).

      Reviewing a sentence for reasonableness consists of a two-step process,

whereby we ensure that the sentence is procedurally and substantively reasonable.


                                          4
               Case: 16-16246     Date Filed: 06/29/2017    Page: 5 of 7


See id., 552 U.S. at 51, 128 S. Ct. at 597. “The party challenging the sentence

bears the burden to show that [the sentence] is unreasonable in light of the record

and the § 3553(a) factors.” See United States v. Tome, 611 F.3d 1371, 1378

(11th Cir. 2010). We will reverse only if “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” See United States v. Irey, 612 F.3d

1160, 1190 (11th Cir. 2010) (en banc) (internal quotation marks omitted).

      A sentence is procedurally unreasonable if the district court erred in

calculating the guideline range, treated the Sentencing Guidelines as mandatory,

failed to consider the § 3553(a) factors, selected a sentence based on clearly

erroneous facts, or failed to adequately explain the sentence. See Gall, 552 U.S.

at 51, 128 S. Ct. at 597. The district court is generally not required to explicitly

discuss each of the § 3533(a) factors, and consideration plus a statement that it

took the factors into account is sufficient. See United States v. Sanchez, 586 F.3d

918, 936 (11th Cir. 2009).

      Here, the district court committed no procedural error when sentencing

Tyndale. The district court noted that the Guidelines range was advisory, noted

that it considered the § 3553(a) factors, did not rely on an inappropriate sentencing

factor, and adequately explained the sentence.


                                           5
               Case: 16-16246     Date Filed: 06/29/2017    Page: 6 of 7


      We examine whether a sentence is substantively reasonable in light of “the

totality of the circumstances.” See Gall, 552 U.S. at 51, 128 S. Ct. at 597. The

district court must impose a sentence “sufficient, but not greater than necessary, to

comply with the purposes” listed in § 3553(a)(2), including the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment for

the offense, deter criminal conduct, and protect the public from the defendant’s

future criminal conduct. See 18 U.S.C. § 3553(a)(2). In imposing a particular

sentence, the court must also consider the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the applicable guideline range, the need to avoid unwarranted sentencing

disparities, and the need to provide restitution to victims. Id. § 3553(a)(1), (3)–(4),

(6)–(7).

      Absent clear error, we will not reweigh the § 3553(a) factors. See United

States v. Langston, 590 F.3d 1226, 1237 (11th Cir. 2009). “A district court abuses

its discretion when it (1) fails to afford consideration to relevant factors that were

due significant weight, (2) gives significant weight to an improper or irrelevant

factor, or (3) commits a clear error of judgment in considering the proper factors.”

Irey, 612 F.3d at 1189 (internal quotation marks omitted). That a sentence falls

below a statutory maximum penalty is an indicator of reasonableness. See United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam) (noting that


                                           6
              Case: 16-16246     Date Filed: 06/29/2017    Page: 7 of 7


the defendant’s sentence was “well below” the statutory maximum when analyzing

and upholding a sentence as substantively reasonable).

      Tyndale’s sentence was not substantively unreasonable. Tyndale sought and

successfully obtained a passport after having stolen an individual’s identity.

Tyndale’s conduct caused an individual to fail to obtain a legitimate passport and

lose job opportunities. The district court did consider the letters provided in

support of Tyndale and how they reflected on his character, his support of his

family, the circumstances of the offense, and the seriousness of the crime.

Furthermore, Tyndale’s 34-month sentence was below the 10-year statutory

maximum penalty for passport fraud, 18 U.S.C. § 1542, which is an indication of

its reasonableness. See Gonzalez, 550 F.3d at 1324. Tyndale seeks to have the

factors considered by the district court reweighed and that is something we will not

do absent clear error. See Langston, 590 F.3d at 1237.

      Accordingly, we affirm.

      AFFIRMED.




                                          7